Exhibit 10.5

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT BETWEEN OVASCIENCE, INC. AND

 

This Amendment No. 1 (the “Amendment”) to the employment agreement by and
between OvaScience, Inc., with a principal place of business at 215 First
Street, Suite 240, Cambridge, Massachusetts 02142 (“OvaScience”), and           
(the “Employee”), with a residence at             , dated as of               
(the “Agreement”) is effective as of October 21, 2013 (“Amendment Effective
Date”).  Terms not otherwise defined herein shall have the respective meanings
attributed to them in the Agreement.

 

WHEREAS, OvaScience and Employee are parties to the Agreement, pursuant to which
OvaScience offered, and Employee accepted, employment with OvaScience;

 

WHEREAS, the Agreement details the terms of Employee’s employment with
OvaScience;

 

WHEREAS, OvaScience and Employee now wish to amend the Agreement as set forth
below;

 

NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, and for other good and valuable consideration, OvaScience and Employee
hereby agree as follows:

 

1.                                      In Exhibit A (“Definitions”), attached
to the Agreement and incorporated therein, the definition of “Good Reason” shall
be amended and restated as follows:

 

“Good Reason” shall be deemed to exist upon:

 

(A)                               the relocation of the Company’s offices such
that the employee’s daily commute is increased by at least 30 miles each way
without the written consent of the employee;

 

(B)                               material reduction of the employee’s annual
base salary without the prior consent of the employee (other than in connection
with, and substantially proportionate to, reductions by the Company of the
annual base salary of more than 50% of its employees); or

 

(C)                               material diminution in employee’s duties,
authority or responsibilities without the prior consent of the employee, other
than changes in duties, authority or responsibilities resulting from the
employee’s misconduct;

 

provided, however, that no such event or condition shall constitute Good Reason
unless (x) the employee gives the Company a written notice of termination for
Good Reason not more than 90 days after the initial existence of the condition,
(y) the grounds for termination if susceptible to correction are not corrected
by the Company within 30 days of its receipt of such notice and (z) the
employee’s termination of employment occurs within six months following the
Company’s receipt of such notice.

 

2.                                      Except as expressly modified hereby, the
terms of the Agreement remain unchanged and in full force and effect and shall
govern and apply to all matters contemplated by this Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly respective authorized representatives on the Amendment Effective
Date.

 

 

OVASCIENCE, INC.

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Michelle A. Dipp

 

Name:

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------